WiNsnow, O. J.
In this case it is held:
1. Where one party to an executory contract repudiates it, or puts it out of his power to perform it, the other party may at his option treat it as terminated at once. Merrick v. Northwestern Nat. L. Ins. Co. 124 Wis. 221, 102 N. W. 593; Woodman v. Blue Grass L. Co. 125 Wis. 489, 103 N. W. 236, 104 N. W. 920.
*4152. The involuntary bankruptcy of a party disables'bim from performing bis executory business contracts and is regarded in tbe law as tbe equivalent of a voluntary act, inasmuch as it is tbe result of acts or omissions of tbe bankrupt bimself; benee it follows tbat sucb contracts may at once be treated by tbe other party as terminated. Central T. Co. v. Chicago A. Asso. 240 U. S. 581, 86 Sup. Ct. 412.
3. Sharing in a dividend or joining in a composition proceeding does not interfere with this right.
4. In tbe present case it appears.tbat tbe defendant at once notified tbe plaintiff tbat tbe agency would not be reopened except upon compliance with certain conditions and this amounts to an unequivocal declaration tbat tbe contract was terminated.
By the Court. — Judgment affirmed.